UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 22, 2013 LiqTech International, Inc. (Exact name of registrant as specified in charter) Nevada 000-53769 20-1431677 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Industriparken 22C, 2750 Ballerup, Denmark (Address of principal executive offices) (Zip Code) +4544986000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 22, 2013 (the “ Effective Date ”), the board of directors (the “ Board ”) of LiqTech International, Inc., a Nevada corporation (the “ Registrant ”), accepted the amicable resignation of John Nemelka from his directorship on the Board. The Board does not intend to appoint a director to fill the vacancy created as a result of Mr. Nemelka’s resignation at this time. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. LIQTECH INTERNATIONAL, INC. Date: November 26, 2013 /s/ Soren Degn Soren Degn Chief Financial Officer - 3 -
